  Case: 1:17-md-02804-DAP Doc #: 1655 Filed: 05/31/19 1 of 2. PageID #: 46256




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
                                                  MDL No. 2804
                                                  Case No. 1:17-MD-2804
                                                  Judge Dan Aaron Polster



                                  NOTICE OF APPEARANCE

       Please take notice that attorneys Stuart G. Parsell and Ariel A. Brough of Zeiger, Tigges

& Little   LLP,   41 South High Street, Suite 3500, Columbus, Ohio 43215, hereby enter their

appearances in the applicable MDL proceedings, as that term is defined in Paragraph 1(a) of

Case Management Order One (Dkt. 232), as counsel for Defendants Richard Sackler, Jonathan

Sackler, Mortimer D.A. Sackler, Kathe Sackler, Ilene Sackler Lefcourt, Beverly Sackler, Theresa

Sackler, and David Sackler in their individual capacities, and Richard Sackler, Jonathan Sackler,

and Beverly Sackler in their alleged trustee capacities (collectively, the “Sacklers”).

       Each of the Sacklers reserves all applicable defenses, including, but not limited to, lack of

personal jurisdiction.

                                                      Respectfully submitted,

                                                      /s/ Stuart G. Parsell
                                                      Stuart G. Parsell (Ohio Bar No. 0063510)
                                                      Ariel A. Brough (Ohio Bar No. 0090712)
                                                      ZEIGER, TIGGES & LITTLE LLP
                                                      41 South High Street, Suite 3500
                                                      Columbus, Ohio 43215
                                                      Tel: (614) 365-9900
                                                      Fax: (614) 365-7900
                                                      parsell@litohio.com
                                                      brough@litohio.com
   Case: 1:17-md-02804-DAP Doc #: 1655 Filed: 05/31/19 2 of 2. PageID #: 46257




                                                      Attorneys for Richard Sackler, Jonathan
                                                      Sackler, Mortimer D.A. Sackler, Kathe
                                                      Sackler, Ilene Sackler Lefcourt, Beverly
                                                      Sackler, Theresa Sackler, and David Sackler
                                                      in their individual capacities, and Richard
                                                      Sackler, Jonathan Sackler, and Beverly
                                                      Sackler in their alleged trustee capacities




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 31st day of May, 2019, the foregoing was electronically filed

with the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent to all

counsel of record by operation of the Court’s electronic filing system.



                                                      /s/ Stuart G. Parsell
                                                      Stuart G. Parsell (0063510)

816588




                                                  2
